                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                          Case No. 21-41678

BRIAN M. BAKER,                                                 Chapter 7

                Debtor.                                         Judge Thomas J. Tucker

_________________________________/

        ORDER DENYING CHAPTER 7 TRUSTEE’S EX PARTE MOTION
  FOR EXTENSION OF TIME TO ASSUME OR REJECT EXECUTORY CONTRACT

         This case is before the Court on the motion filed by the Chapter 7 Trustee, Michael A.

Stevenson, to extend the deadline to assume or reject an executory contract (Docket # 26, the

“Motion”). The Motion seeks an extension of the 60-day deadline under 11 U.S.C. § 365(d)(1),

for the Trustee to assume or reject the Debtor’s “land contract for the purchase of the real

property located at 15750 Vaugh St., Detroit, Michigan 48223.”1

         The Court must deny the Motion, because it is untimely.

         Section 365(d)(1) states:

                In a case under chapter 7 of this title, if the trustee does not
                assume or reject an executory contract or unexpired lease of
                residential real property or of personal property of the debtor
                within 60 days after the order for relief, or within such
                additional time as the court, for cause, within such 60-day
                period, fixes, then such contract or lease is deemed rejected.

11 U.S.C. § 365(d)(1) (emphasis added).

         The Motion was filed on April 28, 2021. But the 60-day deadline under § 365(d)(1) was

April 27, 2021, the date that was 60 days after the February 26, 2021 order for relief in this case.2

         1
          The property address in the Trustee’s Motion may be incorrect. The Debtor listed the property
address as “15750 Vaughan” in Detroit, not “15750 Vaugh.” (See Docket # 11: Schedule A/B, line 1;
Schedule C, line 2; Schedule D, line 2.1; Docket # 1 (petition, line 5)).
         2
         This case was commenced when the Debtor filed his voluntary Chapter 7 bankruptcy petition,
on February 26, 2021, so that was the date of the order for relief. See 11 U.S.C. §§ 301(a) and 301(b).
   21-41678-tjt      Doc 27     Filed 04/30/21      Entered 04/30/21 11:14:05          Page 1 of 2
Section 365(d)(1) permits the Court, for cause, to grant additional time beyond the 60-day period,

but the Court must act to “fix” such additional time “within such 60-day period.” That did not

happen in this case. Rather, the 60-day period expired before the Motion was even filed.

        The Court cannot grant additional time now.3 And under § 365(d)(1), the land contract at

issue must be “deemed rejected” as of April 28, 2021. See generally RPD Holdings, L.L.C. v.

Tech Pharmacy Servs. (In re Provider Meds, L.L.C.), 907 F.3d 845, 856-58 (5th Cir. 2018);

Carrico v. Tompkins (In re Tompkins), 95 B.R. 722, 724 (B.A.P. 9th Cir. 1989).

        Accordingly,

        IT IS ORDERED that the Motion (Docket # 26) is denied.


Signed on April 30, 2021




        3
           In the title of the Motion, the Trustee mentions Rule 9006, Federal Rules of Bankruptcy
Procedure. Rule 9006(b)(1) permits the Court to extend deadlines generally, with certain specific
exceptions. But that part of Rule 9006 does not apply to a deadline set by a statute, like § 365(d)(1). It
applies only to a deadline set “by these rules or by a notice given thereunder or by order of court.” See
Fed. R. Bankr. P. 9006(b)(1). This is in contrast to Rule 9006(a), which sets certain rules that “apply in
computing any time period specified in these rules, in the Federal Rules of Civil Procedure, in any local
rule or court order, or in any statute that does not specify a method of computing time.” Fed. R.
Bankr. P. 9006(a) (emphasis added).
   21-41678-tjt      Doc 27      Filed 04/30/21       Entered 04/30/21 11:14:05           Page 2 of 2
